DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7, 8, 10, 11-13 and 15 are objected to because of the following informalities:
In claim 7, line 1, “claim 2, comprising” should be –claim 2, further comprising--.
In claim 8, line 1, “claim 2, comprising” should be –claim 2, further comprising--.
In claim 11, line 1, “claim 2, comprising” should be –claim 2, further comprising--.
In claim 10, line 2, “the wake routine” should be –the first wake routine--.
In claim 12, line 1, “claim 2, comprising” should be –claim 2, further comprising--.
In claim 13, line 1, “claim 2, comprising” should be –claim 2, further comprising--.
In claim 15, line 1, “claim 2, comprising” should be –claim 2, further comprising--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation that the wake execution circuit executes a wake routine by modulating an output of a display. It is not clear if the display is being positively claimed. 
Claims 3-15 inherit the deficiencies of claim 2 and are likewise rejected.  
Claim 3 further limits a component not positively claimed. It is not clear if Applicant intends to claim the display as part of the sleep management device.
Claim 4 inherits the deficiency of claim 3 and is likewise rejected.
Claim 5 recites the limitation “a second computing device” in line 2. This is unclear as there is no first computing device recited.
Claim 6 recites the limitation “a memory of the sleep management device” in line 3. It is not clear if the memory intends to be positively recited as there is no memory being positively claimed as part of the sleep management device.
Claim 6 recites the limitation “the determining” in line 5. It is not clear if this refers to the determining step in the present claim or the determining step mentioned in claim 2, line 2.
Claim 8 recites the limitation “a user” in line 2. It cannot be determined if this is a new instance or refers to the same “user” mentioned in line 2 of claim 2.
Claim 13 recites the limitation “a user” in line 2. It cannot be determined if this is a new instance or refers to the same “user” mentioned in line 2 of claim 2.
Claim 14 inherits the deficiency of claim 13 and is likewise rejected. 
Claim 15 recites the limitation “a user wearing the sleep management device” in line 2.  It cannot be determined if this is a new instance or refers to the same “user” mentioned in line 2 of claim 2.
Claim 17 recites the limitation “a second computing device” in line 2. This is unclear as there is no first computing device recited.
Claim 18 recites the limitation “the determining” in line 5. It is not clear if this refers to the determining step in the present claim or the determining step mentioned in claim 16, line 2.
Claim 20 recites the limitation “at least one processor” in line 6. It is not clear if this is a new instance or refers to the at least one processor mentioned in line 2 of the claim.
Claims 21-23 inherit the deficiencies of claim 20 and are likewise rejected.  
Claim 22 recites the limitation “the determining” in line 5. It is not clear if this refers to the determining step in the present claim or the determining step mentioned in claim 20, line 4.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 15 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 15 recites “a front frame portion having a proximal side directed towards a user wearing the sleep management device and a distal side directed away from the user wearing the sleep management device” in line 2-4. This limitation has several instances of positively reciting the human organism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 11, 13, 16, 19, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0249952 (Rubin et al., hereinafter Rubin) and US 2016/0151603 (Shouldice et al., hereinafter Shouldice).
In regards to claim 2, Rubin discloses systems and methods for sleep monitoring. Rubin discloses the presence of 
a display (paragraphs 16, 33, and 39-48);
an event circuit (paragraphs 12, 13, 30, 33, 34, 46, and 49; processor and electronics; system detects user sleep stage/wake event; system wakes up user based on sleep stage which will be based on future time zone data and the sleep time); and 
a wake execution circuit communicatively coupled to the event circuit, and executes the first wake routine at least in part by modulating an output of the display for a first duration (paragraphs 12, 13, 30, 33, 34, 39, 46, and 49; processor and electronics; display changes).
However, Rubin does not state the presence of a sleep routine execution circuit communicatively coupled to the event circuit and receive the sleep instruction, wherein the sleep routine execution circuit is to execute a sleep inducement routine responsive the sleep instruction. 
In a related area, Shouldice discloses method and systems used for sleep management (title and abstract). Shouldice discloses the following components:
 an event circuit to determine a sleep time for a user or the sleep management device based on future time zone data describing a time zone that the user is to be in at a future time (Paragraphs 93-94, 114,117, 124, 208, 238, 298 disclose that the system is implemented with processors and computers which require circuitry and uses alarms for sleeping and wake up times. Paragraphs 590-594, 785, and 811 state that the system provides messages about sleeping in response to changes to time zones when it is detected that the user has changed time zones or if the user indicates plans of travel, which makes the event circuit generate sleep instruction based on sleep time – causing the system to retrieve and display different images and sounds to simulate new time zones); and 
a sleep routine execution circuit is communicatively coupled to the event circuit and receive the sleep instruction, wherein the sleep routine execution circuit is to execute a sleep inducement routine responsive the sleep instruction (Paragraphs 590-594, 785, and 811 state that the system provides messages about sleeping in response to changes to time zones when it is detected that the user has changed time zones or if the user indicates plans of travel, which is the execution of the sleep inducement routine responsive to the sleep instruction – the system  retrieves and displays different images and sounds to simulate new time zones).
Shouldice states that this is used to assist in alleviating jet lag by promoting sleep upon detecting of a change in time zone (paragraphs 116, 119, 123, 126, 590-594, and 785).
Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the sleep routine execution circuit as taught by Shouldice in the device of Rubin in order to promote sleep to help alleviate jet lag.

Claims 3 and 4 further limits a component that are not positively recited. Note that there is no display being positively recited in claim 2. Thus, Rubin in view of Shouldice would meet the limitations specified in the claims.
In regards to claim 11, Rubin and Shouldice disclose the limitations of claim 2. In addition, Shouldice discloses the presence of a speaker with the ability of the controller to reduce the speaker volume during a sleep inducement routine, which is interpreted as the event circuit modulating speaker output (paragraphs 72, 82-89, and 625). Thus, it would be obvious to one of ordinary skill in the art, before the filing date of the claimed invention to include a speaker as taught by Shouldice in the device of Rubin and Shouldice in order to assist with the guidance of a subject to sleep.
In regards to claim 13, Rubin and Shouldice disclose the limitations of claim 2. In addition, Rubin states the presence of motion sensors and usage of motion signals to determine a wake event in paragraphs 30-34.

In regards to claims 16 and 20, Rubin discloses systems and methods for sleep monitoring (title and abstract).  Rubin shows a device that has at least one processor and a memory that controls the execution by the processor (paragraphs 45-46; figure 6) of the following steps:
determining, by a sleep management device, a sleep time for a user of the sleep management device (paragraphs 12, 13, 16, 30, 33, 34, 45, 46, and 49; system detects user sleep stage/wake event; memory, processor and electronics are present in the system; microcontroller controller is controlled by software, which requires some kind or memory to hold the software); and 
executing, by the sleep management device, the first wake routine at least in part by modulating an output of the display for a first duration (paragraphs 12, 13, 30, 33, 34, 39, 46, and 49; processor and electronics; display changes).
However, Rubin does not state the step of determining, by the sleep management device, to execute a sleep inducement routine and executing, by the sleep management device, the sleep inducement routine by modulating an output of a display of the sleep management device.
 In a related area, Shouldice discloses method and systems used for sleep management (title and abstract). Shouldice discloses the steps:
determining, by the sleep management device, a sleep time for a user or the sleep management device based on future time zone data describing a time zone that the user is to be in at a future time (Paragraphs 93-94, 114,117, 124, 208, 238, 298 disclose that the system is implemented with processors and computers which require circuitry and uses alarms for sleeping and wake up times. Paragraphs 590-594, 785, and 811 state that the system provides messages about sleeping in response to changes to time zones when it is detected that the user has changed time zones or if the user indicates plans of travel, which makes the event circuit generate sleep instruction based on sleep time – causing the system to retrieve and display different images and sounds to simulate new time zones); and 
determining, by the sleep management device, to execute a sleep inducement routine and executing, by the sleep management device, the sleep inducement routine by modulating an output of a display of the sleep management device (Paragraphs 590-594, 785, and 811 state that the system provides messages about sleeping in response to changes to time zones when it is detected that the user has changed time zones or if the user indicates plans of travel, which is the determination and execution of the sleep inducement routine – the system  retrieves and displays different images (the modulation of the output of a display) and sounds to simulate new time zones).
Shouldice states that this is used to assist in alleviating jet lag by promoting sleep upon detecting of a change in time zone (paragraphs 116, 119, 123, 126, 590-594, and 785).
Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the steps of determining to execute and executing a sleep inducement routine as taught by Shouldice in the method of Rubin in order to promote sleep to help alleviate jet lag.
In regards to claims 19 and 23, Rubin and Shouldice disclose the limitations of claims 16 and 20. In addition, Shouldice discloses the presence of a speaker with the ability of the controller to reduce the speaker volume during a sleep inducement routine, which is a modulation of speaker output (paragraphs 72, 82-89, and 625). Thus, it would be obvious to one of ordinary skill in the art, before the filing date of the claimed invention to include the step of including and modulating a speaker as taught by Shouldice in the method and device of of Rubin and Shouldice in order to assist with the guidance of a subject to sleep.

Claim(s) 7, 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0249952 (Rubin et al.) and US 2016/0151603 (Shouldice et al.) as applied to claim 2 above, and further in view of US 2010/0102971 (Virtanen et al., hereinafter Virtanen).
In regards to claims 7 and 8, Rubin and Shouldice disclose the limitations of claim 2. However, they do not state the presence of a microphone sensor. In a related area, Virtanen discloses a method and arrangement used to wake up a sleeping subject (see title). Virtanen discloses the presence of a microphone sensor to monitor sound signals produced by movements to detect wake events (paragraphs 9-19, 22, 27, 29, 31, and 32). This would make the microphone positioned to detect ambient sound and receive sound originating from the user. Paragraph 15 specifically mentions sounds caused by a subject’s movement. The disclosed paragraphs also disclose the presence of software to process the data to execute wake event functions, which makes the event circuit programmed to receive from the microphone sensor microphone sensor signals. Thus. it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate a microphone sensor as taught by Virtanen in the device of Rubin and Shouldice in order to provide acoustic monitoring of wake events.
In regards to claim 10 and 12, Rubin and Shouldice disclose the limitations of claim 2. Rubin also shows that the even circuit detects the first wake event and that the execution of the wake routine is responsive to the detection of the first wake event (paragraphs 12, 13, 30, 33, 34, 46, and 49; processor and electronics; system detects user sleep stage/wake event). Rubin also states the presence of a wake selection circuit is communicatively coupled to the event circuit and selects a first wake up routine associated with the first wake up event (paragraphs 12, 13, 30, 33, 34, 46, and 49; processor and electronics; system wakes up user based on sleep stage); and
Rubin does not state that the event circuit detects a second that the wake-up event that is different than the first wake up event and where the wake selection circuit selects a second wake routine associated with the second wake event and wherein the wake execution circuit executes the first wake routine by modulating the output of the display for a first duration and executing the second wake routine by modulating the output of the display for a second duration longer that the first duration. Rubin states that alarm can be modified based at least partially on the sleep stage of the user in response to the alarm where the sleep stage is at least one of light sleep, deep sleep, awake, REM sleep (see claims 10 and 30; paragraph 34), but the process of modulating the duration of the display to have a second duration longer than the first duration is absent.
 In a related area, Virtanen discloses a method and arrangement used to wake up a sleeping subject (see title). Of particular note is paragraph 17, which describes modifying the duration of a stimulus during a second wake event/period in order to wake a user. A possible embodiment displays a graphic message on a display to someone monitoring a subject when the subject being monitored wakes up (paragraph 18). 
Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Rubin so that the event circuit detects a second wake-up event that is different than the first wake up event, the wake selection circuit selects a second wake routine associated with the second wake event, and the wake execution circuit executes the second wake routine at least in part by modulating the output of the display for a second duration longer that the first duration, as taught by Virtanen because it is merely applying a known technique to a known device to yield a predictable result of providing a second wake routine in response to a second wake event in order to wake a user.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0249952 (Rubin et al.) and US 2016/0151603 (Shouldice et al.) and further in view of US 2010/0102971 (Virtanen et al., hereinafter Virtanen) as applied to claim 8 above, and further in view of US 2017/0094046 (Raymann et al., hereinafter Raymann).
In regards to claim 9, Rubin, Shouldice, and Virtanen disclose the limitations of claim 8. In addition, Virtanen discloses the presence of a microphone sensor to monitor sound signals produced by movements to detect wake events (paragraphs 9-19, 22, 27, 29, 31, and 32). However, Rubin and Virtanen do not disclose using a microphone to detect a heartbeat signal or breathing signal. Raymann discloses a device that adjusts alarms based on sleep onset latency (title). Of particular note are paragraphs 21, 22, 24, and 25 which disclose detecting heart rate and breathing rate using a microphone to determine sounds and using threshold values to determine if a user is asleep. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Rubin, Shouldice, and Virtanen to use the microphone to detect heart rate or breathing rate as taught by Raymann because it is the mere substitution of known methods to help determine sleep onset that can be used for the same result of determining when a user is awake.

Allowable Subject Matter
Claims 5, 6, 14, 15, 17, 18, 21, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 5, the prior art of record does not teach or suggest a device as claimed by Applicant, wherein the event circuit is to:
receive from another computing device a message indicating an appointment scheduled at a first time;
determine a second wake routine start time based at least in part on the first time; and
begin the execute of the second wake routine at the second wake routine start time.

In regards to claim 6, the prior art of record does not teach or suggest a device as claimed by Applicant, wherein the event circuit is to detect a first wake event by:
retrieving a calendar data from a memory of the sleep management device; and
determining that the calendar data describes an appointment of a user of the sleep management device within a threshold time of the determining.

In regards to claim 14, the prior art of record does not teach or suggest a device as claimed by Applicant, wherein the event circuit is programmed to:
compare the motion signal to a first reference motion signal describing a first body position of the user; and
determine that the motion signal differs from the first reference motion signal by less than a motion threshold.

In regards to claim 15, the prior art of record does not teach or suggest a device, as claimed by Applicant, that includes a front frame portion having a proximal side configured to be directed towards a user when wearing the sleep management device and a distal side directed away from the user wearing the sleep management device;
a first temple arm extending from the front frame portion; and
a second temple arm extending from the front frame portion, wherein the display is positioned to illuminate from the proximal side of the front frame portion.
 
In regards to claims 17 and 21, the prior art of record does not teach or suggest a method as claimed by Applicant, which includes the steps of:
receiving from a computing device a message indicating an appointment scheduled at a first time;
determining a second wake routine start time based at least in part on the first time; and
beginning the execution of the second wake routine at the second wake routine start time.

In regards to claims 18 and 22, the prior art of record does not teach or suggest a method as claimed by Applicant, wherein the event circuit is to detect a first wake event by:
accessing calendar data from a memory of the sleep management device; and
determining that the calendar data describes an appointment of a user of the sleep management device within a threshold time of the determining.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791 

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791